Title: From Thomas Jefferson to Albert Gallatin, 4 July 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th: J. to mr Gallatin.
                            July 4. 07.
                        
                        If I understand the claim of the Creeks it is that they shall have a right of transit across our territories,
                            but especially along our rivers from the Spanish territories to their own, for goods for their own use without paying us
                            a duty. I think they are in the right. this is exactly what we are claiming of Spain as to this very river the Mobille.
                            our doctrine is that different nations inhabiting the same river have all a natural right to an innocent passage along it,
                            just as individuals of the same nation have of a river wholly within the territory of that nation. I do not know whether
                            our revenue law justly construed opposes this; but if it does not, we ought to take the case into consideration & do
                            what is right. it is true that the manner in which this right has been asserted by Capt Isaac is not agreeable. but can
                            we blame it? and ought not those who are in the wrong to put themselves in the right without listening to false pride?
                  Affectte. salutations.
                    